                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JEROME J. FERRIER,

      Plaintiff,

v.                                                  Case No. 5:19cv29-TKW-MJF

AMANDA WILKES,

     Defendant.
____________________________/

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 16) and the objections filed by Plaintiff (Doc. 19). Based

on my de novo review of the issues raised in the objections, I agree with the

magistrate judge that Plaintiff’s amended complaint fails to state a claim upon which

relief can be granted because he cannot show any actual, non-speculative injury

resulting from Defendant’s alleged loss of the DVDs containing discovery materials

from his criminal case. Accordingy, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Plaintiff’s amended complaint (Doc. 15) is DISMISSED with

             prejudice pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) and §1915A(b)(1).
3.   The Clerk shall close the file.

DONE and ORDERED this 27th day of December, 2019.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
